021DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Claims Pending
Applicant has cancelled claim 10. Claims 1-9 will be examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2 September 2022 is acknowledged.

Title
The following title is suggested: --Gypsohila variety ‘DGYPSALBBF’ having acute inflorescence branching--  to more accurately reflect the claimed invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 should be amended to read --A plant of .  

Claims 2-5 and 8  are objected to because of the following informalities:  “Claim should be lower case “claim”. 

Claims 3 and 8 are objected to because of the following informalities:  “plants” should be singular.  

Claim 4 is objected to because of the following informalities:  “The” should be amended to read --A--. Additionally, --1--  of “claim 1” is missing, as well as a period.
Claim 7 is objected to because of the following informalities:  the recitation “is Gypsophila ‘DGYPSALBBF’ should be replaced with --is another plant of Gypsophila variety ‘DGYPSALBBF’--.

In claim 9 it is suggested to amend the claim accordingly to --A method for developing a Gypsophila plant in a plant breeding program using plant breeding techniques applied to a plant of gypsophila variety ‘DGYPSALBBF’ or a part thereof; the method comprising a technique selected from crossing, recurrent selection, backcrossing, pedigree breeding, marker enhanced selection, haploid production, double haploid production, transformation, or mutation breeding, wherein said mutation breeding selects for a mutation that is spontaneously or naturally induced or artificially induced; thereby developing a Gypsophila plant derived from variety ‘DGYPSALBBF’.--  to make the claim 

Appropriate correction is required.


 Drawings
The drawings filed on 4 February 2021, have been approved. However, it is noted to Applicant in the specification paras [0037]-[0043] disclose “showing the colors as true…” and “illustrates in full color”. No colored drawings have been submitted. If Applicant desires to have colored drawings then Applicant must resubmit the colored drawings as well as the petition and satisfy all the requirements. If Applicant does not want colored drawings then they need to amend the specification such that it no longer discloses colored drawings.

The Drawings are objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 USC 112 would have been made but for biological deposit that was made in compliance with 37 CFR 1.801-1.809 (Spec 26) there would have been an enablement rejection under 35 USC 112 as Applicant should submit the date of deposit in the specification as well as the full address of the place of deposit (missing postal code). Applicant has filed an affidavit on 9 February 2021 and a statement in para [0009] of the specification as required. Applicant has also deposited  the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 which has already been made.

Applicants are advised to perfect the deposit information as early as is possible, and before the payment of the issue fee. Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.

Request for Information under 37 CFR §1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. 
This request is being made for the following reasons:
Applicant is claiming a seed or plant of Gypsophila variety DGYPSALBBF, but the instant specification is silent about what starting materials and methods were used to produce plant variety DGYPSALBBF. It is unclear if the parents, GY-7-441 and GY-11-9988 are inbreds, or the variety DGYPSALBBF is an inbred or hybrid and what type of seed was deposited. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the claimed variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability (use and/or sale) of the original parental lines as well as the claimed variety should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the claimed plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the claimed plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the claimed  plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information. Applicant is advised that should any such information be determined to be material to patentability then it will not be allowed to be expunged from the record.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in Applicant’s disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the Applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136, and has a shortened statutory period for reply to this action of TWO (2) MONTHS from the mailing date of this Office action.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).  
           




Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661                                                                                                                                                                                                        

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662